Citation Nr: 0709359	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-08 674	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for an anxiety disorder.

2. Entitlement to service connection for residuals of a neck 
injury, including degenerative cervical spondylosis, as 
secondary to right ankle degenerative arthritis.

3. Entitlement to an initial evaluation in excess of 20 
percent for right ankle degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and February 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Des Moines, Iowa.  A travel Board 
hearing was held in July 2006; a transcript of that hearing 
is associated with the claims folder.

The Board observes that the veteran submitted a July 2006 
private treatment report from his chiropractor which states 
that "he has considerable disability in his...shoulder due to 
rotor cuff injury."  Similarly, at the July 2006 travel 
Board hearing, the veteran indicated his desire to reopen his 
claim for service connection for left acromioclavicular joint 
arthritis secondary to a service-connected disability.  In 
light of the evidence submitted, as well as the veteran's 
testimony, the Board refers this issue to the agency of 
original jurisdiction for development and consideration.  See 
38 C.F.R. § 3.157(b) (2006).

The issue of service connection for an anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1. Any residuals of a neck injury, including degenerative 
cervical spondylosis, are neither related to service, nor are 
caused or aggravated by the veteran's service-connected right 
ankle degenerative arthritis.

2. The veteran's right ankle degenerative arthritis is 
manifested by marked limitation of motion with constant pain, 
swelling, instability, weakness, catching, clicking, and 
popping; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1. Residuals of a neck injury, including degenerative 
cervical spondylosis, were not incurred in or aggravated by 
the veteran's active duty service, nor are they proximately 
due to or the result of the veteran's service-connected right 
ankle degenerative arthritis.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2. The criteria for an evaluation greater than 20 percent for 
right ankle degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been provided appropriate VCAA notice with 
respect to both of his claims on appeal.  Letters sent to the 
veteran in August 2002 and December 2003 informed him of the 
information and evidence necessary to warrant entitlement to 
his claim of service connection for a neck injury, and a 
March 2005 letter provided notice of what evidence was 
necessary to substantiate a claim for an increased evaluation 
of his service-connected right ankle degenerative arthritis.  
The August 2002, December 2003, and March 2005 letters also 
advised the veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the August 2002 and December 
2003 letters essentially notified, and the March 2005 letter 
expressly notified, the veteran of the need to submit any 
pertinent evidence in his possession.  

The Board notes that the August 2002 letter was sent to the 
veteran prior to the October 2002 RO rating decision that 
denied service connection for a neck injury.  Additionally, 
the March 2005 letter regarding the veteran's claim for an 
initial increased evaluation was sent shortly after he filed 
his notice of disagreement with the original disability 
rating.  This issue was readjudicated in a March 2006 
Statement of the Case.  Thus, VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
relevant VA treatment records, private treatment records and 
reports, and records from the Social Security Administration.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  In addition to obtaining all relevant medical 
records, the Board assisted the veteran by providing VA 
examinations for both of his claims.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

A. Service Connection for residuals of a Neck Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2006).

The veteran contends that his diagnosed degenerative cervical 
spondylosis is the result of his service-connected right 
ankle disability.  Specifically, the veteran testified that 
his right ankle disability is manifested by frequent falls, 
and that he injured his neck in one such fall.  In support of 
his appeal, the veteran submitted a July 2006 statement from 
his chiropractor.  This statement indicates that the veteran 
has considerable disability in his neck due to a rotator cuff 
injury.  No specific diagnosis is provided regarding the 
veteran's neck disability, nor is there any explanation of 
how the conclusion that his neck disability is due to a 
rotator cuff injury was reached.  

Also of record is the report of an October 2004 VA 
examination.  The examination report notes that the veteran 
reported the onset of left shoulder pain after a fall.  Yet, 
the veteran reported neck pain for many years with no 
specific injury.  Following a physical examination of the 
veteran and a review of the claims file, the veteran was 
diagnosed as having mild degenerative cervical spondylosis.  
The examiner opined that the veteran's degenerative cervical 
spondylosis was less likely than not related to his right 
ankle degenerative arthritis or an acute fall, and more 
likely the result of chronic wear and tear.  There is no 
mention of the veteran's service-connected right ankle 
degenerative arthritis; however, the Board notes that the 
veteran is service-connected for a left shoulder rotator cuff 
tear secondary to his right ankle degenerative arthritis.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the October 2002 VA opinion is much more 
probative than the statement made by the veteran's 
chiropractor.  As noted above, the private opinion has little 
probative value because it fails to discuss the reasons for 
the etiological opinion provided.  The Board also observes 
that the failure to identify a specific neck disability 
highlights the cursory nature of this opinion.  On the other 
hand, the VA opinion is more detailed, reflects a greater 
knowledge of the veteran's medical history, and provides a 
sound basis for the conclusions provided, including a clear 
etiology for the veteran's degenerative cervical spondylosis.

As a final note, the Board observes that there is no evidence 
of a neck injury in the veteran's service medical records, 
nor is there any competent evidence of record of complaints 
of neck pain shortly after service separation or a medical 
opinion linking the veteran's degenerative cervical 
spondylosis to service.  Thus, the Board concludes that a 
preponderance of the evidence is against direct service 
connection for residuals of a neck injury, to include 
degenerative cervical spondylosis.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a neck injury, to 
include degenerative cervical spondylosis as secondary to 
service connected disability and that, therefore, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Initial Evaluation for Right Ankle Degenerative Arthritis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's service-connected right ankle degenerative 
arthritis has been evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271 of the 
Rating Schedule.  According to Diagnostic Code 5010, 
degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 38 
C.F.R. Section 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

Diagnostic Code 5271 pertains to limitation of motion for the 
ankle.  This diagnostic code provides a maximum evaluation of 
20 percent for marked limitation of motion of the ankle.  
Therefore, the veteran's service-connected right ankle 
degenerative arthritis has been maximally evaluated under 
Diagnostic Code 5271.  In order to warrant a 30 percent 
evaluation under Diagnostic Code 5270 the veteran's right 
ankle would have to be ankylosed in plantar flexion, between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  The reports of the October 2004 and 
March 2006 VA examinations, as well as VA and private 
treatment records, do not reflect that the veteran has 
ankylosis of the right ankle.  The March 2006 VA examination 
report reflects that the ankle has 20 degrees of dorsiflexion 
with pain beginning at 0 degrees and 25 degrees of plantar 
flexion with pain beginning at 15 degrees.  The veteran also 
complained of constant pain and swelling with instability, 
weakness, catching, clicking, and popping.  Moderate flare-
ups were also noted by the March 2006 examiner, which 
resulted in increased pain and difficulty with weight-
bearing.  Finally, the veteran testified at his July 2006 
Board hearing that he uses a cane for assistance with 
walking.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the examination reports 
reflects consideration of pain.  The Board also acknowledges 
that the March 2006 examination report shows that the veteran 
complained of pain during almost the entire range of motion 
testing.  However, even when taking into consideration any 
possible additional limitation of motion based on pain, a 
rating in excess of 20 percent is not warranted as the 
veteran is currently rated at the highest percentage for 
limitation of motion of the ankle.  The provisions of 38 
C.F.R. § 4.40 do not apply when a veteran is already rated at 
the maximum rating for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered the application of Schafrath, supra; 
however, no additional functional loss due to pain has been 
demonstrated.  Additionally, this case does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  Accordingly, the Board concludes that a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent that has been assigned under 
Diagnostic Code 5271.


ORDER

Entitlement to service connection for residuals of a neck 
injury, including degenerative cervical spondylosis, as 
secondary to right ankle degenerative arthritis is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for right ankle degenerative arthritis is denied.


REMAND

The veteran contends that he has an acquired psychiatric 
disorder, to include an anxiety disorder, due to an incident 
that happened while he was serving aboard the U.S.S. 
Vogelgesang.  He testified that sometime between June and 
August 1965, the ship rolled past a safe degree, and that he 
was directly involved in correcting the situation.  He also 
testified that he thought the situation was life-threatening.  
See hearing transcript at 16.  

The Board observes that the record does not contain a clear 
diagnosis of a psychiatric disorder.  However, the veteran 
submitted a July 2006 statement from his primary care 
physician, Dr. Jensen, which indicates that he was diagnosed 
with anxiety disturbance by a psychiatrist a number of years 
ago.  Dr. Jensen also opines that the veteran suffers from 
anxiety type attacks with associated panic secondary to a 
post-traumatic stress syndrome.  

There is no indication in the claims folder that any attempts 
have been made to obtain treatment records from any 
psychiatrist, nor has there been any attempt to clarify the 
veteran's current psychiatric diagnosis.  Additionally, 
attempts have not been made to verify the claimed anxiety-
inducing incident.  In light of these circumstances, the 
Board concludes that a remand is necessary for the purpose of 
obtaining any outstanding psychiatric treatment records, 
verifying the veteran's claimed stressful incident, and 
obtaining a VA medical opinion regarding whether his claimed 
stressor, if verified, is related to any current psychiatric 
disorder, including anxiety.  

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to obtain the names 
and addresses of all medical care 
providers/facilities who provided 
treatment for any psychiatric disorder, 
including anxiety.  After securing the 
necessary release from the veteran, obtain 
these records.  Requests must continue 
until the RO determines that any records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3. Make appropriate attempts to verify the 
reported 1965 near rollover incident 
aboard the U.S.S. Vogelgesang, identified 
in the transcript of the July 2006 Board 
hearing at pages 12 to 17.  Please note 
that there is another description of this 
event in a VA medical record dated March 
2, 2005.  If necessary, send a letter to 
the U.S. Army & Joint Services Records 
Research Center (JSRRC) asking them to 
provide any available information which 
might corroborate the veteran's asserted 
in-service stressor.  Please provide JSRRC 
with the following: the prepared summary 
of the veteran's claimed stressor, copies 
the veteran's DD-214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

4. If, and only if, the veteran's claimed 
stressful incident is verified, schedule 
him for a VA psychiatric examination.  The 
purpose of this examination is to 
determine the existence and etiology of an 
acquired psychiatric disorder, including 
anxiety.  The claims folder, including a 
copy of this REMAND and a description of 
the verified stressor, must be sent to the 
examiner for review.  The examiner should 
indicate that he or she has reviewed the 
claims folder.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the examination report.  The 
examiner should indicate whether the 
veteran has an acquired psychiatric 
disorder, including an anxiety disorder.  
If so, the examiner must indicate whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any acquired psychiatric disorder is 
related to the veteran's military service, 
including, but not limited to, the claimed 
1965 near rollover incident aboard the 
destroyer.  A complete rationale should be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

5. Following all necessary development, 
readjudicate the claim of entitlement to 
service connection for an anxiety 
disorder.  The adjudication should include 
all evidence submitted by the veteran 
since the September 2006 supplemental 
statement of the case.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case to the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).    




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


